   Case 3:20-cv-01727-K Document 31 Filed 08/25/21           Page 1 of 8 PageID 326



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

YOLANDA DOBBINS, LILY GODINEZ, §
and MEGAN NORDYKE, on behalf of     §
themselves and all others similarly §
situated,                           §
                                    §
            Plaintiffs,             §
                                    §
V.                                  §                  No. 3:20-cv-1727-K
                                    §
THE CITY OF DALLAS,                 §
                                    §
            Defendant.              §

                    MEMORANDUM OPINION AND ORDER

      The Court referred the City of Dallas’s motion to dismiss Plaintiffs’ first

amended complaint under Federal Rule of Civil Procedure 12(b)(6) [Dkt. No. 23] to

United States Magistrate Judge David L. Horan under 28 U.S.C. § 636(b) for hearing,

if necessary, and findings and recommendations. See Dkt. No. 27. Judge Horan entered

findings of fact and conclusions of law recommending that the Court grant the motion.

See Dkt. No. 28. Plaintiffs objected. See Dkt. No. 29. And the City responded. See Dkt.

No. 30.

      In addition to alleging a plausible constitutional violation, to allege liability

against the City, Plaintiffs must plausibly allege that a policy or custom of the City was

the moving force behind the alleged constitutional violation. That generally requires

that Plaintiffs allege “(1) an official policy (or custom), of which (2) a policy maker can

be charged with actual or constructive knowledge, and (3) a constitutional violation
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21              Page 2 of 8 PageID 327



whose moving force is that policy (or custom).” Hutcheson v. Dall. Cnty., Tex., 994 F.3d

477, 482 (5th Cir. 2021) (quoting Pineda v. City of Hous., 291 F.3d 325, 328 (5th Cir.

2002)); see also Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

       Here, Judge Horan first found that Plaintiffs failed to plausibly allege municipal

liability because they failed to link their alleged constitutional violations to either a

formal policy or a widespread practice amounting to a custom. See Dkt. No. 28 at 6-9.

He then found that, even if Plaintiffs have alleged a policy or custom, they failed to

allege facts that allow the Court to reasonably infer that the final policymaker for the

City (its City Council) approved the policy or custom. See id. at 9-12. Judge Horan next

found that Plaintiffs do not allege facts from which the Court may infer that the City

Council delegated its policymaking authority (not just decision-making authority) to

either its city manager or its chief of police. See id. at 12-13. And he finally found that

Plaintiffs failed to allege municipal liability under a failure-to-train theory. See id. at 13-

16.

       Plaintiffs raise three objections. See Dkt. No. 29. None are persuasive.

       Plaintiffs first object that they have plausibly alleged a policy or custom because

they have alleged facts showing that the City Council “ratified the ‘Mass Arrest’ policy

that resulted in mass unlawful arrests and Dallas police officers using unconstitutional

excessive force against peacefully protesting citizens.” Id. at 7-10. Plaintiffs cite an

employment discrimination decision in support of their theory of ratification, that

       “[r]atification” has been defined to mean “adoption, confirmation or

                                             -2-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21            Page 3 of 8 PageID 328



       failure to repudiate prior unlawful acts which were not legally binding at
       a time when the [defendant] had the right and knowledge of facts
       necessary to repudiate such conduct....” Prunty v Arkansas Freightways, Inc.,
       16 F.3d 649, 653 (5th Cir. 1994). The Report compiled by the Chief of
       Police and then presented to the City Council through the City Manager
       and a sub-committee of the City Council, satisfies this requirement. The
       City Council, apprised of the Report and “Mass Arrest Plan,” failed to
       repudiate such prior unlawful behavior, thus ratifying it.

Id. at 9.

       This does not correctly reflect ratification in the context of municipal liability.

Simply not repudiating a report does not mean that a policymaker ratifies it. If so, that

would cross the line into impermissible respondeat superior liability for a municipality.

See Peterson v. City of Fort Worth, 588 F.3d 838, 849 (5th Cir. 2009) (holding that, “if

the authorized policymakers approve a subordinate’s decision and the basis for it, their

ratification would be chargeable to the municipality because their decision is final”

(quoting St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); emphasis added).

       Moreover, the Fifth Circuit “has limited the theory of ratification to ‘extreme

factual situations,’” id. (citing Snyder v. Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998)),

such as officers’ killing of the innocent occupant of a truck or their shooting of a fleeing

suspect in the back, see id. (citations omitted)); accord Davidson v. City of Stafford, Tex.,

848 F.3d 384, 395 (5th Cir. 2017) (“Ratification ... is limited to ‘extreme factual

situations.’” (quoting World Wide Street Preachers Fellowship v. Twn. of Columbia, 591

F.3d 747, 755 (5th Cir. 2009) (quoting, in turn, Peterson, 588 F.3d at 848))); see also

Davidson, 848 F.3d at 395-96 (“Here, the underlying conduct by Officers Flagg and



                                            -3-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21           Page 4 of 8 PageID 329



Jones, while unconstitutional, was not sufficiently extreme to qualify for a finding of

ratification.” (citing Grandstaff v. City of Borger, 767 F.2d 161 (5th Cir. 1985))).

       The Fifth Circuit has “also explained that a policymaker who defends conduct

that is later shown to be unlawful does not necessarily incur liability on behalf of the

municipality.” Peterson, 588 F.3d at 849 (citing Coon v. Ledbetter, 780 F.2d 1158, 1161-

62 (5th Cir. 1986)); accord Zarnow v. City of Wichita Falls, 614 F.3d 161, 169 (5th Cir.

2010); Davidson, 848 F.3d at 395; see, e.g., Medina v. Ortiz, 623 F. App’x 695, 701 (5th

Cir. 2015) (per curiam) (“The only evidence of ratification Medina identifies is that

Ortiz accepted the officer’s use of force report, refused to turn over evidence until the

lawsuit was filed, and defends the deputies’ actions in this case. None of these

allegations show that Ortiz approved of the use of excessive force or the denial of

medical care.” (citation omitted)).

       Plaintiffs further argue that “[t]he lack of repudiation, paired with [an alleged]

confirmation”—their allegation that the After-Action Report “confirm[ed] that all

officers acted within Department policies,” Dkt. No. 15, ¶ 69—is enough to satisfy this

preliminary threshold under Monell; that is, it does enough to ‘insulate a complaint

from dismissal under Rule 12(b)(6), even if municipal liability is based on actions by

the City’s police chief.’ Hughes v. City of Dallas, Texas, 2020 WL 4670659 at *4 (N.D.

Tex. 2020).” Dkt. No. 29 at 10.

       In Hughes, however, Judge Boyle distinguished that case from Flanagan v. City of

Dallas, Texas, 48 F. Supp. 3d 941 (N.D. Tex. 2014). In Flanagan, the court allowed the

                                           -4-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21           Page 5 of 8 PageID 330



case to proceed to discovery because

       Plaintiffs’ allegation regarding Councilman Caraway’s statement is so
       conclusory that it cannot support Plaintiffs’ allegation that the City has
       delegated to Chief Brown policymaking authority in the area of police
       training, even if the Court has its doubts about the veracity of such
       statement. Although Plaintiffs could have added more specificity to their
       allegation by including the date on which Caraway made his statement
       and to which media source, for example, Plaintiffs were not required to
       plead so specifically at this stage. Moreover, despite the handful of cases
       Defendant cites, all of which are several years old, and the City Charter
       that purports to limit Chief Brown’s authority, it is plausible that the City
       Council has more recently delegated policymaking authority to him in the
       area of training his officers in the use of deadly force.

Id. at 951.

       Similar to the first amended complaint here, Hughes’s complaint lacked “similar

factual allegations to show that it is plausible that [the Dallas police chief] was a final

policymaker, notably under a theory that [the chief] was acting under policymaking—

not decisionmaking—authority delegated to [the chief].” 2020 WL 4670659 at *4. So,

as in Hughes, Plaintiffs have not alleged sufficient factual content to entitle them to

discovery.

       Plaintiffs’ first objection is therefore OVERRULED.

       Plaintiffs next object that they have plausibly alleged a policy or custom on the

basis that

       a practice becomes a policy is if the actions of city employees occurred for
       so long or so frequently that the course of conduct warrants the
       attribution to the governing body of knowledge that the objectionable
       conduct is the expected, accepted practice of city employees. Webster v.
       City of Houston, 735 F.2d 838, 842 (5th Cir.), on reh’g, 739 F.2d 993 (5th
       Cir. 1984) (emphasis added). Plaintiffs each were treated egregiously and


                                           -5-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21          Page 6 of 8 PageID 331



      unconstitutionally pursuant to the “Mass Arrest Policy” and Defendant
      failed to take any precautionary measures to prevent that action, and after
      the fact, issued an “After Action Report” applauding the actions of the
      Dallas Police that was then reviewed by Defendant and ratified.

Dkt. No. 29 at 11.

      Relatedly, their final objection is that they have indeed alleged failure-to-train

liability against the City because

      [e]nacting a “Mass Arrest Plan” in the face of what promised to be some
      of the largest, well-attended protests in Dallas’ history is an event where
      there is a clear need for specific training on how to institute such a plan
      while also upholding peaceful protestors’ constitutional rights. [Connick v.
      Thompson, 563 U.S. 51, 63-71 (2011)]. Defendant’s failure to train the
      police on how to lawfully institute the Mass Arrest Plan resulted in many
      citizens being unlawfully arrested, and suffering injuries from the Dallas
      Police department’s use of excessive force. Further, Plaintiff’s allegation
      that the Report ratifies the Mass Arrest Plan and therefore, the Defendant
      choosing to retain the program and continuing to fail to adequately train
      the police on the correct policies in enacting the Mass Arrest Plan
      constitutes deliberate indifference that is sufficient to withstand
      Defendant’s Motion to Dismiss.

Dkt. No. 29 at 14-15.

      Again, the Court rejects Plaintiffs’ theory of ratification in this context. And the

Court agrees with Judge Horan. A widespread practice equates to a custom (and thus

a policy of the City) because the City is on “notice of a pattern of similar violations.”

Estate of Davis ex rel. McCully v. City of N. Richland Hills, 406 F.3d 375, 383 (5th Cir.

2005) (footnote omitted; further noting that, “[w]hile the specificity required should

not be exaggerated, our cases require that the prior acts be fairly similar to what

ultimately transpired” (footnote omitted)); see, e.g., Case v. City of New York, 233 F.



                                          -6-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21           Page 7 of 8 PageID 332



Supp. 3d 372, 405-06 (S.D.N.Y. 2017) (“Plaintiffs adequately state a Monell claim

based on the City’s failure to train. Plaintiffs point to a number of cases spanning the

period from 2000 to 2012 that demonstrate ‘a pattern and practice of constitutional

abuse’ involving the use of mass arrest policies and practices similar to the ones that

led to their constitutional deprivations.” (citations omitted)); see also Pinedo v. City of

Dall., Tex., No. 3:14-cv-958-D, 2015 WL 5021393, at *9 (N.D. Tex. Aug. 25, 2015)

(“Failure to train is a separate theory of municipal liability, but the same standard

applies both to a failure to train claim and to a municipal liability claim.” (citations

omitted)).

      The Court therefore OVERRULES Plaintiffs’ remaining objections.

      In sum, the Court has reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error. Finding

no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.




                                           -7-
   Case 3:20-cv-01727-K Document 31 Filed 08/25/21          Page 8 of 8 PageID 333



      Further, considering that Plaintiffs have already filed an amended complaint and

considering the substance of their objections, the Court is of the opinion that Plaintiffs

have been afforded the opportunity to allege their best case. The Court will therefore

separately enter judgment DISMISSING THIS CASE WITH PREJUDICE.

      SO ORDERED.

      Signed August 25th, 2021.




                                         ____________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                          -8-
